Dismissed and Memorandum Opinion filed August 13, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00370-CV

                      JAMES ROY STEAGALL, Appellant

                                         V.
                        KATHERINE SCMIDT, Appellee

                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-18988

                          MEMORANDUM OPINION

      This appeal is from a judgment signed April 24, 2019. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

      On June 28, 2019, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                         2